DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5 are presented. Claims 1-3 and 5 are amended. The amendment to claim 2 overcomes the objection. The amendment to the claims overcomes the rejections previously presented under 35 USC 112b. The amendment introduces new issues under 35 USC 112b. 

Response to Arguments
Rejections under USC 103
Applicant has amended claim 1 to include at least part of an optional limitation previously in claim 3. Applicant’s arguments with respect to the claims have been considered but are moot because, in view of the amendment, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a metal 3D printer unit includes an extension part formed at the top and/or bottom of the solid bone”. It is not clear how a portion of the fabricated object is part of the 3D printer unit. It is not clear how the relative orientation of top can be an option when the cutting or polishing operations are performed at the same time as the printing step. In other words, if the process are at the same time it is not clear how the cylinder part can be formed at the top of the object. 
For these reasons the claim is indefinite. 
The claim recites what appears to be three separate options linked by an and/or (some of which include further and/or’s). Although by itself not unclear the structure of the claim does make it difficult to ascertain what is required. For clarity it is recommended Applicant attempt to clearly separate out the options. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vanasse US Pg Pub 2014/0025181 in view of Alla (“Surface Roughness of Implants: A Review”) and Pressacco US Pg Pub 2010/0191345 (cited previously as pertinent art).
Claim 1: Vanasse teaches a method of making a metal bone implant or replacement (Vanasse Title, Abstract, and [0001]). Vanasse teaches the material is a cobalt chromium alloy and the specific additive manufacturing process is direct metal laser sintering (Vanessa [0022] and [0029]). Vanessa teaches that traditional fabrication processes such as machining (cutting) and polishing can be used in conjunction with the additive manufacturing process in order to produce the needed part ([0030]) which meets the limitation of “performed on a part”. Conjunction is taken to meet the limitation of synchronized as the definitions for both words are similar. 
Vanasse does not teach the surface roughness after the machining or the surface roughness after the polishing step. 
Alla is a review paper on the surface roughness of implants including the effects of machining and polishing (Alla Title and Abstract). Alla teaches that machining (including lathing and milling) can be used to modify the surface topographies and surface compositions (Alla page 114 col 2 mechanical treatments). Alla teaches that the surface roughness can be reduced to 0.3-0.6 um by machining (Alla page 114 col 2 mechanical treatments). The article misprints um to im, the cited article [32] “Interface shear strength of titanium implants with a sandblasted and acid-etched sur-face: a biomechanical study in the maxilla of miniature pigs” displays the correct units for Ra on page 79 col 1. Alla teaches that changes in surface topography can lead to improvements in the strength of the implant allowing for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the machining process of Vanasse in order to create a surface roughness (in the range of 0.3-0.6 um) in order to promote bone growth and implant stability as taught by Alla. 
Alla teaches that polishing can be performed by using SiC, alumina, or diamond to achieve an extremely smooth surface of 0.1 um or less. MPEP 2144.06 provides that it has been found prima facie obvious to select a material suitable for its intended purpose. In this case, selection of one of these materials, leading to a surface roughness of less than 0.1 um, would similarly be prima facie obvious as Alla teaches that these materials should be used for polishing implants and Vanasse doesn’t provide a polishing material option. The range of 0.1 um or less overlaps the range thus a prima facie case of obviousness exists. 
Vanasse does not explicitly teach a separate sintering process for making the solid section (Vanasse figure 5 part 36) nor any process for making the solid portion. The claim requires “an additional sintering operation”. This language covers more than 3D printing operations as traditional powder metallurgical processes (e.g. placing metal powder in a mold) employ sintering. 
Pressacco teaches an implant made by additive manufacturing specifically direct metal laser sintering (Pressacco Abstract, figure 1b, and [0029]). Pressacco teaches the use of cobalt (Pressacco [0062]) and the technique is applicable to a wide variety of implants including bone fillers (Pressacco [0050]). Pressacco teaches that two regions with different porosity are formed for the purpose of strength and bone ingrowth (Pressacco [0022]). Pressacco teaches that forming the part as a solid piece (not as a liner or subsequently connected parts) guarantees mechanical continuity preventing detachment and galvanic effects (Pressacco [0056] and [0057]). 


Claims 3: The claim only requires a grid is used to achieve first density part and a second density part whose density lower than the first density part. Figure 3 is a depiction of the density for the less dense version. This meets the limitation of a grid as it is a roughly repeated structure in 3 dimensions that uses open spaces and lines. 
The claim is further obvious in view of Pressacco which teaches a lower density part made of a series of meshes (Pressacco figure 4). Pressacco teaches this series of meshes (grids) is optimal for osteo-integration (bone ingrowth) a goal of both Vanasse and Pressacco (Pressacco [0066]-[0067] Vanasse [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the structure of Vanasse by printing some of all of the lower density portions with the structures taught by Pressacco because Pressacco teaches the structure is optimal for bone ingrowth which is goal of both references. 
Claim 4: Vanasse teaches the fabricated part is for foot or ankle procedures (Vanasse [0023]). 
Claim 5: Claim 5 requires structural units for each of the main operations a 3D printer unit, a cutting unit, and a polishing unit. The claim does not require any structure for these units, only that the units are capable of performing similar functions to the method steps required by claim 1. In this case, . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vanasse US Pg Pub 2014/0025181 in view of Alla (“Surface Roughness of Implants: A Review”) and Pressacco US Pg Pub 2010/0191345 (cited previously as pertinent art) as applied to claim 1 above, further in view of Vagt US Pg Pub 2011/0170977.
Claims 2: Vanasse in view of Alla and Pressacco renders obvious all the limitations of claim 1. The claim recites what appears to be three separate options linked by an and/or (some of which include further and/or’s). For clarity it is recommended Applicant attempt to clearly separate out the options. 
The art only needs to meet one of the options. Vanasse does not teach adding a cylinder part with the specified dimensions which facilitates the cutting and/or polishing operation. 
Vagt teaches a process for additively manufacturing parts which includes cutting, cnc milling, after the layers are deposited and sintered (Vagt Abstract and [0024]-[0033]). Vagt teaches the process including the step of adding a reference mark to the product(s) increases the quality of the process ([0019], [0023], and [0043]). Vagt teaches cutting unit can be clamped to the reference mark and is present as a disk shaped structure (Vagt [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the build process of Vanasse by including the addition of a disk shaped reference mark which the cutting unit can be coupled with in order to improve the accuracy of the cutting step because the cutting machine will have a more accurate point of reference. 



Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pg Pub 2018/0021136, ‘136 discloses a method of making a prosthetic by direct metal laser sintering where there are two regions with differing porosity (‘136 Figure 1 and [0035]). ‘136 discloses further machining may be required as needed (‘136 [0027]). 
US Pg Pub 2004/0191106, ‘106 discloses a method making a prostheses which has a graded porosity created by control of the laser parameters. 
US Pg Pub 2008/0201008, ‘008 discloses a method of integrating a secondary machining modules such as milling and polishing into an additive manufacturing process to perform the secondary operations simultaneously (‘008 [0026] and [0034]). 
Gibson, Additive manufacturing technologies, 2010. Page 390 polishing is required for additively manufactured implants. 
Sun, Shi-Hai, et al. "Phase and grain size inhomogeneity and their influences on creep behavior of Co–Cr–Mo alloy additive manufactured by electron beam melting." Acta Materialia 86 (2015): 305-318. (Year: 2015)
Nau, B., A. Roderburg, and F. Klocke. "Ramp-up of hybrid manufacturing technologies." CIRP Journal of Manufacturing Science and Technology 4.3 (2011): 313-316. (Year: 2011)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736